LTD (12/1/18)                      UNITED STATES BANKRUPTCY COURT
                                            District of Oregon

In re                                             ) Case No. 20−31117−dwh7
 Embark Air Club, Inc.                            )
Debtor(s)                                         ) Filing Date: 3/27/20
                                                  ) Chapter 7 Initial Letter to Debtor
                                                  )

1. Meeting of Creditors.A petition under chapter 7 of the Bankruptcy Code was filed for a debtor (whose
name, filing date and case number are shown above) of which you are a partner, officer, director, or
shareholder. A notice setting the time and place of a meeting of creditors should also be in this envelope. You
must attend and complete the meeting or the case may be dismissed.

2. Mailing Address. You must keep the court, trustee, and your attorney advised in writing of any change in
your mailing address until your case has been closed. All notices and orders will be mailed to the address on
file with the court. Your failure to respond to any notice or order could result in dismissal, judgments against
you, or other serious consequences. A change of address form (Local Bankruptcy Form 101D) is available on
the court's website at https://www.orb.uscourts.gov under the Forms heading.

3. Notice to Creditors.The court mails notice of a meeting of creditors to each creditor listed with a valid
address. If any creditor's address is incorrect, the notice might be returned to you with the undeliverable
address(es), and the debts for those creditors may not be discharged. You should attempt to find a correct
address for the creditor. If you find a correct address, you should mail a copy of the notice (and any other
notice returned to you) to the creditor, and also notify the court of the creditor's correct address. If it was the
court's mistake, you must notify us in writing immediately. To add or delete creditors, you must use Local
Bankruptcy Form 728 available at https://www.orb.uscourts.gov under the Forms heading.

4. The law requires you to attend the meeting of creditors and submit to an examination under oath concerning
the conduct of the business; your business relations and transactions with the debtor; the amount, kind and
whereabouts of the debtor's property; and all other matters which may affect the administration and settlement
of the estate.

5. You must bring copies of the debtor's federal and state income tax returns for the past 2 years.

6. Also bring all the debtor's books and records of account for the past year. Further, bring your individual
books and records relating to your transactions with the debtor partnership or corporation.

7. You are especially reminded that you must account to the trustee for any money owed the debtor on the
filing date (including tax refunds; and any sums on hand on the filing date such as cash, bank balances, and
uncashed checks). You should not cash checks. Bring those checks to your meeting. If you have any questions
about a specific check, contact your attorney or the chapter 7 trustee assigned to your case.

8. The trustee may contact you regarding additional information you must bring to the meeting. Please review
any request carefully.

9. Your secured creditors' rights will be determined by the trustee or the court. You may not dispose of any of
your property, or allow any creditor to take property, without the written authority of this court or the trustee. If
the trustee or the court releases the property claimed by a creditor, you should promptly consult your attorney
for advice regarding any duty you may have to return it or make further payments.

10. The debtor will not receive a discharge.

Dated: 3/27/20                                                                        Clerk, U.S. Bankruptcy Court




                              Case 20-31117-dwh7          Doc 3-1     Filed 03/27/20
